United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3001
                                    ___________

William Pledger, III,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Marty C. Anderson, Warden,            *
United States Medical Center for      * [UNPUBLISHED]
Federal Prisoners,                    *
                                      *
             Appellee.                *
                                 ___________

                              Submitted: February 24, 2011
                                 Filed: May 6, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       William Pledger appeals from an order of the United States District Court for
the Western District of Missouri dismissing without prejudice his 28 U.S.C. § 2241
petition for a writ of habeas corpus. Pledger filed his petition in January 2009, while
confined at the Medical Center for Federal Prisoners in Springfield, Missouri,1 arguing
that his confinement pursuant to a 2004 commitment order entered in the United


      1
      Pledger was subsequently transferred to the Federal Medical Center in
Rochester, Minnesota.
States District Court for the Eastern District of Arkansas was unlawful because the
commitment proceedings did not comply with 18 U.S.C. § 4246. In dismissing
Pledger’s petition, the district court held that issues related to Pledger’s commitment
needed to be resolved in the committing court, as it was in the best position to evaluate
the merits of Pledger’s argument that the commitment order was invalid.

       Upon review, we reverse the dismissal order, and we remand the case to the
district court with instructions to transfer the case to the Eastern District of Arkansas
“in the interest of justice.” See 28 U.S.C. § 1406(a) (district court may transfer to cure
venue defect “if it be in the interest of justice”); Archuleta v. Hedrick, 365 F.3d 644,
649 (8th Cir. 2004).

       Accordingly, we reverse and remand for further proceedings consistent with
this opinion.
                      ______________________________




                                           -2-